Shientag, J.
(dissenting). I dissent on two grounds: (1) there was, as matter of law, a valid accord and satisfaction and (2) the contract of September 12, 1947, Was a modification of the earlier contract and no consideration therefor was required. (Personal Property Law, § 33.)
The determination of the Appellate Term and the order of the Municipal Court should be reversed and the complaint dismissed on the merits.
Glennon, J. P., Cohn, Callahan and Van Voorhis, JJ., concur in decision; Shientag, J., dissents in opinion.
Determination of the Appellate Term affirmed, with costs and disbursements. No opinion.